ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-432, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), JEFFREY P. LICHTENSTEIN, formerly of EAST BRUNSWICK, who was admitted to the bar of this State in 1980, and who has been temporarily suspended from the practice of law since March 2, 2004, be disbarred on the basis of his guilty plea to theft by deception (N.J.S.A. 2C:20-4), and his admission that he knowingly misappropriated client funds, conduct in violation of RPC 8.4(b) and ^(conduct involving fraud, dishonesty, deceit, or misrepresentation) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And JEFFREY P. LICHTENSTEIN having failed to appear as ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JEFFREY P. LICHTENSTEIN be
disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JEFFREY P. LICHTENSTEIN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.